                                                                          E-FILED
                                                 Friday, 30 July, 2021 01:34:51 PM
                                                     Clerk, U.S. District Court, ILCD


                                 EXHIBIT INDEX

Exhibit   Description
  A       State Court File
  A1      Complaint
  A2      Motion for Class Certification
  A3      Summons
  A4      Affidavit of Process
  A5      Entry of Appearance
  B       Declaration of Samantha Kitain
EXHIBIT A
EXHIBIT A1
                                                                                                          EFILED
                                                                                              6/17/2021 2:18 PM
                                                                                                  Paul Palazzolo
                                                                                               7th Judicial Circuit
                                                                                            Sangamon County, IL
                    IN THE CIRCUIT COURT OF SANGAMON COUNTY
                                 STATE OF ILLINOIS

BRITTANY FERGUSON,                                           )
INDIVIDUALLY AND ON BEHALF OF                                )
ALL OTHERS SIMILARLY SITUATED,                               )
                                                             )
       Plaintiff,                                            )
                                                             )
v.                                                           )      Case No.: 2021L 000101
                                                             )
TARTE COSMETICS, INC.,                                       )      Judge:
                                                             )
       Defendant.                                            )

                                    RULE 222(b) AFFIDAVIT
       Pursuant to Illinois Supreme Court Rule 222(b), Plaintiff advises that this matter seeks more

than $50,000.00 in damages.


Dated: June 17, 2021


Respectfully Submitted:
By: /s/ Brandon M. Wise
Brandon M. Wise – IL Bar # 6319580
Paul A. Lesko – IL Bar # 6288806
PEIFFER WOLF CARR KANE & CONWAY, LLP
818 Lafayette Ave., Floor 2
St. Louis, MO 63104
Ph: 314-833-4825
Email: bwise@peifferwolf.com
Email: plesko@peifferwolf.com


COUNSEL FOR THE PLAINTIFF AND THE PUTATIVE CLASS




                                                1
EXHIBIT A2
                                                                                                                  EFILED
                                                                                                      6/22/2021 7:38 PM
                                                                                                          Paul Palazzolo
                                                                                                       7th Judicial Circuit
                                                                                                    Sangamon County, IL
                                                                                                           2021L 000101
                     IN THE CIRCUIT COURT OF SANGAMON COUNTY
                                  STATE OF ILLINOIS

BRITTANY FERGUSON, INDIVIDUALLY AND                                )
ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,                        )
                                                                   )
        Plaintiff,                                                 )
                                                                   )
v.                                                                 )       Case No.: 2021L000101
                                                                   )
TARTE COSMETICS, INC                                               )       Judge:
                                                                   )
        Defendant.                                                 )



     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION AND REQUEST FOR
                  DISCOVERY ON CERTIFICATION ISSUES

        In this case, Plaintiff Brittany Ferguson (“Plaintiff”) alleges that Defendant Tarte Cosmetics,

Inc. (“Defendant”) systematically violated the Biometric Information Privacy Act (“BIPA”), 740 ILCS

14/1, et seq. This case is well suited for class certification pursuant to 735 ILCS 5/2-801. Specifically,

Plaintiff seeks to certify a class consisting of several hundred or more individuals who had their

biometrics collected, captured, and/or stored by Defendant in the State of Illinois during the

applicable statutory period in violation of BIPA. The question of liability is a legal question that can

be answered in one fell swoop. As Plaintiff’s claims and the claims of similarly-situated individuals all

arise from Defendant’s uniform policies and practices, they satisfy the requirement of 735 ILCS 5/2-

801 and should be certified. Notably, to Plaintiff’s Counsels’ knowledge, the only BIPA class

certification decisions issued to date have granted class certification. See, In re Facebook Biometric Info.

Privacy Litig., 326 F.R.D. 535 (N.D. Cal. 2018) (granting class certification) aff’d Patel v. Facebook, Inc.,

932 F.3d 1264 (9th Cir. 2019); and Ex. A, Mem. and Order, Roberson v. Symphony Post Acute Care Network,

et al., 17-L-733 (St. Clair County) (same).
        Plaintiff moves for class certification to protect members of the proposed class, individuals

whose proprietary and legally protected personal and private biometric data was invaded by

Defendant. Plaintiff believes that the evidence and argumentation submitted with this motion are

sufficient to allow the class to be certified now. However, in the event the Court (or Defendant) wishes

for the parties to undertake formal discovery prior to the Court’s consideration of this motion, Plaintiff

requests that the Court allow Plaintiff to supplement her briefing and defer the response and reply

deadlines.

                                 I.    RELEVANT BACKGROUND

             A. The Biometric Information Privacy Act

        Major national corporations started using Chicago and other locations in Illinois in the early

2000s to test “new [consumer] applications of biometric-facilitated financial transactions, including

finger-scan technologies at grocery stores, gas stations, and school cafeterias.” 740 ILCS 14/5(c).

Given its relative infancy, an overwhelming portion of the public became wary of this then-growing,

yet unregulated, technology. See 740 ILCS 14/5.

        The Biometric Information Privacy Act, 740 ILCS 14/1, et seq. was enacted in 2008, arising

from concerns that these experimental uses of finger-scan technologies created a “very serious need

of protections for the citizens of Illinois when it comes to biometric information.” Illinois House

Transcript, 2008 Reg. Sess. No. 276. Under the Act, it is unlawful for a private entity to, among other

things, “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a

customer’s biometric identifiers or biometric information unless it first:

                    (1) Informs the subject . . . in writing that a biometric identifier or
                        biometric information is being collected or stored;

                    (2) Informs the subject . . . in writing of the specific purpose and length
                        of term for which a biometric identifier or biometric information is
                        being collected, stored, and used; and




                                                    2
                     (3) Receives a written release executed by the subject of the biometric
                         identifier or biometric information.”

740 ILCS 14/15(b).

       Although there may be benefits with using biometrics, there are also serious risks. Unlike ID

badges or time cards – which can be changed or replaced if stolen or compromised – biometrics,

including face scans, are unique, permanent biometric identifiers associated with each individual.

These biometrics are biologically unique to the individual; once compromised, the individual has n o

means by which to prevent identity theft, unauthorized tracking, or other unlawful or improper use

of this information. This exposes individuals to serious and irreversible privacy risks. For example, if

a biometric database is hacked, breached, or otherwise exposed – as in the recent Equifax and Uber

data breaches – individuals have no means to prevent the misappropriation and theft of their

proprietary biometric makeup. Thus, recognizing the need to protect its citizens from harms like these,

Illinois enacted BIPA specifically to regulate the collection, use, safeguarding, handling, storage,

retention, and destruction of biometric identifiers and information.

           B. Factual Allegations

       Plaintiff filed this class action against Defendant on June 17, 2021, to redress Defendant’s

unlawful collection, use, storage, and disclosure of biometric information of Illinois citizens under

BIPA. In her Class Action Complaint, Plaintiff provided allegations that Defendant has and continues

to violate BIPA through the collection of face-based biometrics without: (1) informing individuals in

writing of the purpose and length of time for which face scan(s) were being collected, stored and used;

(2) providing a publicly available retention schedule or guidelines for permanent destruction of the

data; and (3) obtaining a written release, as required by BIPA. See Complaint (“Compl.”) at ¶¶ 6-8, 32-

42, 48-62, 76-103.

       Accordingly, Defendant’s practices violated BIPA. As a result of Defendant’s violations,

Plaintiff and similarly-situated individuals were subject to Defendant’s uniform policies and practices


                                                   3
and were victims of its scheme to unlawfully collect, store, and use individuals’ biometric data in direct

violation of BIPA.

        Plaintiff now seeks class certification for the following similarly-situated individuals, defined

as:

        All persons who had their biometric identifiers, facial geometry, faceprints, or facial
        data captured, collected, or received by Defendant while residing in Illinois from five
        years preceding the date of filing of this action through the date a class is certified in
        this action.

Id. at ¶ 70.

        Given Defendant’s standard practices defined above and the straightforward and common

legal questions presented in this case, Plaintiff now moves for class certification. Notably, this motion

is being filed shortly after the Complaint was filed and before the Defendant has responded. For the

reasons discussed herein, Plaintiff’s request should be granted.

                       II.    STANDARD FOR CLASS CERTIFICATION

        “The basic purpose of a class action is the efficiency and economy of litigation.” CE Design

Ltd. v. C & T Pizza, Inc., 2015 IL App. (1st) 131465, ¶ 9 (Ill. App. Ct. May 8, 2015) (citing Miner v.

Gillette Co., 87 Ill. 2d 7, 14 (1981)). “In determining whether to certify a proposed class, the trial court

accepts the allegations of the complaint as true and should err in favor of maintaining class

certification.” CE Design Ltd., 2015 IL App. (1st) 131465, ¶ 9 (citing Ramirez v. Midway Moving & Storage,

Inc., 378 Ill. App. 3d 51, 53 (2007)). Under Section 2-801 of the Code of Civil Procedure, a class may

be certified if the following four requirements are met:

        (1) the class is so numerous that a joinder of all members is impracticable;

        (2) there are questions of fact or law common to the class that predominate over any questions
            affecting only individual members;

        (3) the representative parties will fairly and adequately protect the interest of the class; and

        (4) the class action is an appropriate method for the fair and efficient adjudication of the
            controversy.


                                                     4
See Smith v. Illinois Cent. R.R. Co., 223 Ill. 2d 441, 447 (2006) (citing 735 ILCS 5/2-801). Notably, “[a]

trial court has broad discretion in determining whether a proposed class meets the requirements for

class certification.” CE Design Ltd., 2015 IL App. (1st) 131465, ¶ 9 (citing Ramirez, 378 Ill. App. 3d at

53). Here, the allegations and facts in this case amply demonstrate that the four certification factors

are met.

                                         III.    ARGUMENT

        Plaintiff’s claims here are especially suited for class certification because Defendant treated all

class members identically for the purposes of applying BIPA. All of the putative class members in this

case were uniformly subjected to the same illegal and unlawful collection, storage, and use of their

biometric data by Defendant throughout the class period. Plaintiff meets each of the statutory

requirements for maintenance of this suit as a class action. Thus, the class action device is ideally suited

and is far superior to burdening the Court with many individual lawsuits to address the same issues,

undertake the same discovery, and rely on the same testimony.

        A.      The Class Is So Numerous That Joinder of All Members Is Impracticable.

        Numerosity is not dependent on a plaintiff setting forth a precise number of class members

or a listing of their names. See Cruz v. Unilock Chicago, 383 Ill. App. 3d 752, 771 (2d Dist. 2008) (“Of

course, plaintiffs need not demonstrate a precise figure for the class size, because a good-faith,

nonspeculative estimate will suffice; rather, plaintiffs need demonstrate only that the class is

sufficiently numerous to make joinder of all of the members impracticable.”) (internal citations

omitted); Hayna v. Arby’s, Inc., 99 Ill. App. 3d 700, 710-11 (1st Dist. 1981) (“It is not necessary that the

class representative name the specific individuals who are possibly members of the class.”). Courts in

Illinois generally find numerosity when the class is comprised of at least 40 members. See Wood River

Area Dev. Corp. v. Germania Fed. Sav. Loan Ass’n, 198 Ill. App. 3d 445, 450 (5th Dist. 1990).




                                                     5
        In the present case, there can be no serious dispute that Plaintiff meets the numerosity

requirement. The class of potential plaintiffs is sufficiently large to make joinder impracticable. As

result of Defendant’s violations of BIPA, Plaintiff and all similar-situated individuals were subject to

Defendant’s uniform policies and practices and were victims of Defendant’s schemes to unlawfully

collect, store and use their extremely personal and private biometric data in direct violation of BIPA.

The precise number in the class cannot be determined until discovery records are obtained from

Defendant. Nevertheless, class membership can be easily determined by reviewing Defendant’s

records. A review of Defendant’s files regarding the collection, storage and use of biometric data

performed during the class period is all that is needed to determine membership in Plaintiff’s proposed

classes. See e.g., Chultem v. Ticor Title Ins. Co., 401 Ill. App. 3d 226, 233 (1st Dist. 2010) (reversing Circuit

Court’s denial of class certification and holding that class was certifiable over defendants’ objection

that “the proposed class was not ascertainable, because the process of reviewing defendants’

transaction files to determine class membership would be burdensome”); Young v. Nationwide Mut. Ins.

Co., 693 F.3d 532, 539-40 (6th Cir. 2012) 1 (rejecting the argument that manual review of files should

defeat certification agreeing with district court’s reasoning that, if manual review was a bar,

“defendants against whom claims of wrongful conduct have been made could escape class-wide review

due solely to the size of their businesses or the manner in which their business records were

maintained,” and citing numerous courts that are in agreement, including Perez v. First Am. Title Ins.

Co., 2009 WL 2486003, at *7 (D. Ariz. Aug. 12, 2009) (“Even if it takes a substantial amount of time

to review files and determine who is eligible for the [denied] discount, that work can be done through




1
         “Section 2-801 is patterned after Rule 23 of the Federal Rules of Civil Procedure and, because
of this close relationship between the state and federal provision, ‘federal decisions interpreting Rule
23 are persuasive authority with regard to questions of class certification in Illinois.’” Cruz, 383 Ill.
App. 3d at 761 (quoting Avery v. State Farm Mutual Automobile Insurance Co., 216 Ill.2d 100, 125 (2005)).


                                                       6
discovery”). Once Defendant’s records are obtained, the Court will know the precise number of

persons affected.

        Absent certification of this class action, putative class members may never know that their

legal rights have been violated and as a result may never obtain the redress to which they are entitled

under BIPA. Illinois courts have noted that denial of class certification where members of the putative

class have no knowledge of the lawsuit may be the “equivalent of closing the door of justice” on the

victims. Wood River Area Dev. Corp. v. Germania Fed. Sav. & Loan Assn., 198 Ill.App.3d 445, 452 (5th

Dist. 1990). Further, recognizing the need to protect its citizens from harms such as identity theft,

Illinois enacted BIPA specifically to regulate the collection, use, safeguarding, handling, storage,

retention, and destruction of biometric identifiers and information. A class action would help ensure

that Plaintiff and all other similarly-situated individuals have a means of redress against Defendant for

its widespread violations of BIPA.

        B.      Common Questions Of Law And Fact Exist That Predominate Over Any
                Questions Solely Affecting Individual Members Of The Class.

        Courts analyze commonality and predominance under Section 2-801 by identifying the

substantive issues that will control the outcome of the case. See Bemis v. Safeco Ins. Co. of Am., 407 Ill.

App. 3d 1164, 1167 (5th Dist. 2011); Cruz, 383 Ill. App. 3d at 773. The question then becomes whether

those issues will predominate and whether they are common to the class, meaning that “favorable

adjudication of the claims of the named plaintiffs will establish a right of recovery in other class

members.” Cruz, 383 Ill. App. 3d at 773. As stated by the Court of Appeals, the question is will

“common . . . issues be the subject of the majority of the efforts of the litigants and the court[?]” Bemis,

407 Ill. App. 3d at 1168. The answer here is “yes.”

        At the heart of this litigation is the culpable conduct of the Defendant under BIPA. The issues

are simple and straightforward legal questions that plainly lend themselves to class-wide resolution.

Notwithstanding the clear and unequivocal requirements of the law, Defendant disregarded Plaintiff’s


                                                     7
and other similarly-situated individuals’ statutorily-protected privacy rights and unlawfully collected,

stored, and used their biometric data in direct violation of BIPA. Specifically, Defendant has violated

BIPA because it failed to: (1) inform Plaintiff or the putative class in writing of the specific purpose

and length of time for which their biometrics were being collected, stored, and used, as required by

BIPA; (2) provide a publicly available retention schedule and guidelines for permanently destroying

Plaintiff’s and the putative class’s biometrics, as required by BIPA; and (3) receive a written release

from Plaintiff or the putative class to collect, capture, or otherwise obtain their biometrics, as required

by BIPA. Defendant treated the entire proposed class in precisely the same manner, resulting in

identical violations of BIPA. These common biometric-collection practices create common issues of

law and fact. In fact, the legality of Defendant’s collection, storage, and use of biometric data is the

focus of this litigation.

        Indeed, once this Court determines whether Defendant’s practice of collecting, storing, and

using individuals’ biometric data without adhering to the specific requirements of BIPA constitutes

violations thereof, liability for the claims of class members will be determined in one stroke. The

material facts and issues of law are substantially the same for the members of the class, and therefore

these common issues could be tried such that proof as to one claimant would be proof as to all

members of the class. This alone establishes predominance. The only remaining questions will be

whether Defendant’s violations caused members of the class to suffer damages and the proper

measure of damages and injunctive relief, which in and of themselves are questions common to the

class. Accordingly, a favorable adjudication of the Plaintiff’s claims in this case will establish a right of

recovery to all other class members, and thus the commonality and predominance requirements weigh

in favor of certification of the class.

        C.       The Named Plaintiff and Class Counsel Are Adequate Representatives of The
                 Class.




                                                     8
        When evaluating adequacy, courts look to whether the named plaintiff has the same interests

as those of the class and whether he or she will fairly represent them. See CE Design Ltd., 2015 IL App.

(1st) 131465, ¶ 16. In this case, Plaintiff’s interest arises from statute. The class representative, Brittany

Ferguson, is a member of the proposed class and will fairly and adequately protect the class’s interests.

Plaintiff used Defendant’s “Virtual Makeup Try On” feature, which functions by collecting, capturing,

and using facial biometrics. Each time Plaintiff used the try on platform, the Defendant unlawfully

collected her biometrics. Plaintiff was never made aware of any publicly available BIPA policy.

Further, Plaintiff was never provided the information required by BIPA from Defendant. Plaintiff

has never been informed of the specific limited purposes or length of time for which Defendant

collected, stored, or used her biometrics. Plaintiff has never been informed of any biometric data

retention policy developed by Defendant, nor has she ever been informed of whether Defendant will

ever permanently delete her biometrics. Plaintiff has never been provided with nor ever signed a

written release allowing Defendant to collect, capture, store, or otherwise obtain her facial scan or

facial geometry biometrics. Plaintiff has continuously and repeatedly been exposed to the risks and

harmful conditions created by Defendant’s violations of BIPA alleged herein. Thus, Plaintiff was a

victim of the same uniform policies and practices of Defendant as the individuals she seeks to

represent and is not seeking any relief that is potentially antagonistic to other members of the class.

What is more, Plaintiff has the interests of those class members in mind, as demonstrated by her

willingness to sue on a class-wide basis and step forward as the class representative, which subjects

Plaintiff to discovery. This qualifies Plaintiff as a conscientious representative plaintiff and satisfies

the adequacy of representation requirement.

        Proposed Class Counsel, Peiffer Wolf Carr Kane & Conway, LLP (“PWCKC”), will also fairly

and adequately represent the class. Proposed Class Counsel are highly qualified and experienced

attorneys. (See Exhibit B - PWCKC Firm Resume). PWCKC attorneys, are recognized attorneys in



                                                      9
class action lawsuits and have been designated as class counsel in numerous class actions in state and

federal courts. (Id.). Thus, proposed Class Counsel, too, are adequate and have the ability and resources

to manage this lawsuit.

        D.      A Class Action Is The Appropriate Method For Fair And Efficient Adjudication
                Of This Controversy.

        Finally, a class action is the most appropriate method for the fair and efficient adjudication of

this controversy, rather than bringing individual suits which could result in inconsistent determinations

and unjust results. “It is proper to allow a class action where a defendant is alleged to have acted

wrongfully in the same basic manner toward an entire class.” P.J.’s Concrete Pumping Service, Inc. v. Nextel

West Corporation, 345 Ill. App. 3d 992, 1003 (2d Dist. 2004). “The purported class representative must

establish that a successful adjudication of its individual claims will establish a right of recovery or

resolve a central issue on behalf of the class members.” Id.

        Here, Plaintiff’s claim stems from Defendant’s common and uniform policies and practices,

resulting in common violations of BIPA for all members of the class. Thus, class certification will

obviate the need for unduly duplicative litigation that might result in inconsistent judgments

concerning Defendant’s practices. Wenthold v. AT&T Technologies, Inc., 142 Ill. App. 3d 612 (1st Dist.

1986). Without a class, the Court would have to hear dozens of additional individual cases raising

identical questions of liability. Moreover, class members are better served by pooling resources rather

than attempting to litigate individually. CE Design Ltd., 2015 IL App. (1st) 131465, ¶¶ 28-30 (certifying

TCPA class where statutory damages were alleged and rejecting arguments that individual lawsuits

would be superior). In the interests of justice and judicial efficiency, it is desirable to concentrate the

litigation of all class members’ claims in a single forum. For all of these reasons, the class action is the

most appropriate mechanism to adjudicate the claims in this case.

        E.      In The Event The Court Or Defendant Seeks More Factual Information
                Regarding This Motion, The Court Should Allow Supplemental And Deferred
                Briefing Following Discovery.


                                                    10
        There is no meaningful need for discovery for the Court to certify a class in this matter;

Defendant’s practices and policies are uniform. If, however, the Court wishes for the Parties to engage

in discovery, the Court should keep the instant motion pending during the discovery period, allow

Plaintiff a supplemental brief, and defer Defendant’s response and Plaintiff’s reply. Plaintiff is moving

as early as possible for class certification in part to avoid the “buy-off problem,” which occurs when

a defendant seeks to settle with a class representative on individual terms in an effort to moot the class

claims asserted by the class representative. Plaintiff is also moving for class certification now because

the class should be certified, and because no meaningful discovery is necessary to establish that fact.

The instant motion is far more than a placeholder or barebones memorandum. Rather, Plaintiff’s full

arguments are set forth based on the facts known at this extremely early stage of litigation. Should the

Court wish for more detailed factual information, the briefing schedule should be extended.

                                          IV.     Conclusion

        For the reasons stated above, Plaintiff respectfully requests that the Court enter an Order: (1)

certifying Plaintiff’s claims as a class action; (2) appointing Plaintiff as Class Representative; (3)

appointing Peiffer Wolf Carr Kane & Conway as Class Counsel; and (4) authorizing court-facilitated

notice of this class action to the class. In the alternative, this Court should allow discovery, allow

Plaintiff to supplement this briefing, and defer response and reply briefs.


Date: June 22, 2021                                      Respectfully Submitted,

                                                         By: /s/ Brandon M. Wise
                                                         Brandon M. Wise – #6319580
                                                         Paul A. Lesko - #6288806
                                                         PEIFFER WOLF CARR
                                                         KANE & CONWAY, LLP
                                                         818 Lafayette Ave., Floor 2
                                                         St. Louis, Missouri 63104
                                                         314.833.4825
                                                         bwise@peifferwolf.com
                                                         plesko@peifferwolf.com



                                                   11
                                                      Aaron Siri, Esq. (Pro Hac Vice To Be Filed)
                                                      Mason Barney, Esq. (Pro Hac Vice To Be Filed)
                                                      SIRI & GLIMSTAD LLP
                                                      200 Park Avenue, 17th Floor
                                                      New York, NY 10166
                                                      Telephone: 212-532-1091
                                                      Email: aaron@sirillp.com
                                                      Email: mbarney@sirillp.com


                                                      COUNSEL FOR THE PLAINTIFF            AND THE
                                                      PUTATIVE CLASS


                                     CERTIFICATE OF SERVICE

        I hereby certify that on this date, I filed the foregoing document with the clerk of the Court
using the Illinois E-Filing System, which should further distribute a true and accurate copy of the
foregoing to all counsel of record.


                                                      /s/ Brandon M. Wise




                                                 12
EXHIBIT A
EXHIBIT %
                PEIFFER WOLF CARR & KANE, APLC
        Peiffer Wolf Carr & Kane, APLC (“PWCK”) was founded in 2013. Joseph Peiffer,
PWCK’s managing partner, previously was a litigation partner at Fishman Haygood,
LLP in New Orleans. PWCK handles a wide variety of cases, including a variety of
collective, class, and mass actions. Since its inception, PWCK has acquired talented
attorneys from coast to coast, becoming a national litigation firm.

                                    MAIN OFFICE
                         201 St. Charles Avenue, Suite 4314
                              New Orleans, LA 70170
                                 Phone: 504-523-2434

                                  ST. LOUIS OFFICE
                            818 LAFAYETTE AVE., FLOOR 2
                                St. Louis, MO 63104
                                Phone: 314-833-4827

                                 CLEVELAND OFFICE
                           1422 Euclid Avenue, Suite 1610
                                Cleveland, OH 44115
                                Phone: 216-589-9280

                                LOS ANGELES OFFICE
                              5042 Wilshire Blvd. #304
                               Los Angeles, CA 90036
                                Phone: 415-766-3545

                               SAN FRANCISCO OFFICE
                          4 Embarcadero Center, Suite 1400
                              San Francisco, CA 94111
                                Phone: 415-766-3544

                                   ROCHESTER OFFICE
                        1150-J Pittsford-Victor Road, 1st Floor
                                  Pittsford, NY 14534
                                 Phone: 585-310-5140




                                          1
                                   ATTORNEY PROFILES

        Brandon Wise joined the firm after managing his own solo practice that focus on
class, collective, and employment matters. Brandon has successfully litigated collective
and class action cases in St. Louis, Southern Illinois, and Central Illinois. Brandon has
served as class or collective counsel in the following resolved collective and class matters:

       Volz, et al. v. Provider Plus, Inc., et al., a Fair Labor Standards Act (“FLSA”)
       collective action involving 45 collective action members. The confidential
       settlement agreement was approved by Judge Mummert within hours of its
       submission to the court.

       Carver, et al. v. Foresight Energy LP, et al., WARN Act litigation brought on behalf
       of a class of former coal miners. Mr. Wise secured the first reported decision, a
       significant legal victory, regarding the WARN Act’s “natural disaster” exception.
       2016 WL 3812376 (Opinion entered July 12, 2016). After the defendants’ motion
       to dismiss was denied, the parties reached a class-wide settlement of $550,000 for
       a class of 75 employees.

       Volz v. Tricorp management Company, et al., a FLSA collective in class action where
       Mr. Wise was appointed Class Counsel. The parties reached a $350,000
       settlement for bartenders, servers, hosts, and other tipped employees of the
       largest T.G.I. Friday’s franchisee in the Midwest.

       Morris v. Imperial Towers Condominium Assn., Biometric Information Privacy Act
       (“BIPA”) class action settlement approved naming Brandon Wise as Class
       Counsel. The $120,000 settlement for 60 class members is one of the highest BIPA
       class settlements per class member in the country.

Brandon currently serves as class or putative class counsel in other matters, as well.

       Paul Lesko joined PWCK in August of 2016, co-founding the St. Louis office of the
firm with Brandon Wise. His practice consists of representing individuals, startups, and
small companies that have been harmed by larger corporations. With his biotech
background, Paul focuses on prosecuting complex technological cases, including patent
and class actions. Paul has specific experience litigating GMO crop cases as well as cases
focusing on pesticide and herbicide technologies.

         Joseph Peiffer is the managing member of PWCK. His practices consist of
 representing individuals and institutions that have been harmed by investment banks
 and brokerage firms, prosecuting ERISA class actions, and representing victims of labor
 trafficking and those who have suffered catastrophic injury. He has co-authored a

                                             2
treatise Litigating Business and Commercial Tort Cases, which is published by
Thompson West.

Joe has also taught and lectured extensively. He co-created and taught a class entitled
Storytelling and Advocacy at Loyola Law School. Also, at Loyola Law School, he has
taught a course entitled “The Basics of Arbitration” and he also serves as an adjunct
professor teaching Trial Advocacy. He has guest lectured at Tulane Law School in its
Securities Regulations class and Syracuse Law School on securities arbitration. He has
spoken at many national conventions on a variety of topics including prosecuting large,
multi-client claims, broker’s deficient advice to retire and FINRA arbitration.

Joe has represented hundreds of individual retirees against their brokers in FINRA
arbitration. The highlights of this practice include representing 32 Exxon retirees in a
90-day FINRA arbitration against Securities America that resulted in a $22 million
verdict — one of the largest ever awarded by a FINRA arbitration panel. He has also
represented hundreds of Xerox and Kodak retirees against their broker resulting from
the broker’s fraudulent advice to retire and subsequent unsuitable investments. He has
represented hundreds of families in cases involving private placements and Ponzi
schemes.

His financial services fraud practice also includes representing hospitals and
municipalities around the country in cases involving their issuance of auction rate
securities. He also serves as co-lead counsel on several ERISA class actions against large
financial services firms alleging that they did not prudently invest retirement money
and had conflicts of interest. He also is on the plaintiffs’ steering committee in a
nationwide antitrust class action involving the illegal tying of cable set- top boxes to
the provision of premium cable services. Joe also currently represents hundreds of
clients in cases involving serious injuries sustained by pharmaceutical products.

Finally, he represents victims of human trafficking and labor exploitation. In one such
case, the plaintiffs have alleged that the defendants have failed to pay overtime,
improperly deducted for employee housing, and held the plaintiffs passports while in
the United States. He has travelled extensively to the Philippines for this case and
another one involving a rig explosion where two of his clients working on a rig owned
by Black Elk exploded.

Joe was one of three Louisiana lawyers ranked by Chambers USA for securities
litigation in 2011. He has been named a 2013 Rising Star by his peers in the Class Action
Administration organization. He has been quoted by USA Today, Wall Street Journal,
the Associated Press, New York Times, New York Daily News, The Los Angeles Times,
Business Week, Investment News, and many other publications. Mr. Peiffer has also
appeared on CNN. He was named as one of the fifty Leaders in Law by New Orleans
City Business Magazine.

                                            3
He has also successfully risen into the leadership of several national bar associations.
He twice served as the chairman of the Business Torts Section of the American
Association for Justice. He currently serves as President of PIABA – a nationwide bar
association of lawyers that represent individuals and institutions in arbitrations to
recover money lost by investment banks and brokerage firms.

Joe graduated from Tulane School of Law, cum laude, in 1999. While at Tulane, he
served on the Tulane Law Review and was involved with the Tulane Legal Assistance
Program. Prior to attending Tulane, he graduated from Bowling Green State University
in 1996 with a degree in communications.

        Adam Wolf has developed a national reputation as a leading appellate,
complex litigation, and civil rights litigator. He successfully argued a case in the United
States Supreme Court, Safford Unified School District No. 1 v. Redding, 557 U.S. 364 (2009),
that defined the scope of the Fourth Amendment regarding strip searches in public
schools. The Court’s opinion in Safford marked the first time in forty years that the
Supreme Court ruled in favor of a student who claimed that her school violated her
constitutional rights. For his efforts in this case, Mr. Wolf was named Attorney of the
Year in California by California Lawyer Magazine.

Mr. Wolf has argued in numerous federal and state courts of appeals, in addition to the
United States Supreme Court. He has represented groups and individuals whose
constitutional rights have been violated, organizations who seek to vindicate their
rights, and governmental entities who were harmed by corporate misconduct.

Mr. Wolf has lectured around the country regarding constitutional law and civil rights.
He has been quoted in hundreds of domestic and international newspapers, including
the New York Times, Washington Post, Los Angeles Times, USA Today, and Wall Street
Journal. Additionally, Mr. Wolf has appeared on numerous television and radio
programs, including Good Morning America, CBS Evening News, ABC World News,
NBC Nightly News, CNN Headline News, National Public Radio, and the BBC.

Mr. Wolf has been appointed to leadership positions in numerous class actions and mass
actions throughout the country.

       Daniel Carr represents a diverse client base in a variety of commercial disputes,
complex litigation, and arbitration. Daniel handles numerous state and federal lawsuits
for individuals and businesses, and he currently represents investors, and
municipalities in FINRA arbitration proceedings. Together with Joe Peiffer, Daniel also
serves as co-counsel in several ERISA and antitrust class action lawsuits and represents
individuals in litigation involving pharmaceutical products, labor exploitation,
fraudulent investments, and wrongful death.

                                             4
 Daniel is a member of several nationwide bar associations, including PIABA (Public
 Investors Arbitration Bar Association), and he previously served on the board of
 directors of the Business Torts Section of the American Association for Justice.

 Daniel received his law degree from Tulane School of Law, summa cum laude, in 2006.
 While at Tulane, he was elected Senior Articles Editor for the Tulane Law Review, and
 he worked as a fellow in the Legal Analysis Program. Following law school, Daniel was
 privileged to serve as a law clerk to Judge Jacques L. Wiener, Jr., on the United States
 Court of Appeals for the Fifth Circuit.

       Jason Kane is a securities attorney practicing out of the firm’s Upstate New York
office. He has extensive experience representing investors in Financial Industry
Regulatory Authority arbitrations and New York State Courts.

Jason graduated from the State University of New York at Geneseo in 2004 having earned
his B.A. in Economics. Thereafter, Jason attended the Syracuse University College of Law,
and received his Juris Doctorate, Cum Laude, in 2007.

While attending the Syracuse University College of Law, Jason served as a form and
accuracy editor for the Syracuse Journal of International Law and Commerce. He also
gained valuable experience as a student law clerk for Magistrate Judge George H. Lowe
and served as a volunteer at the United States Attorney’s Office in the Northern District
of New York where he assisted the Assistant United States Attorneys prosecute their
cases.

Jason has represented hundreds of investors in Upstate New York and around the
country in some of the highest profile securities cases originating out of Upstate New
York. He has recovered millions of dollars in FINRA arbitration and mediation while
representing individuals against their former brokers and brokerage firms. He often
assists his victimized clients through the regulatory investigations that result from the
large scale scams perpetrated by their unscrupulous brokers.

                                  REPRESENTATIVE CASES

       PWCK attorneys were appointed class counsel or serve as counsel in numerous
class and collective actions, including:

       Whitley, et al. v. J.P. Morgan Chase & Co., et al., a class action lawsuit on behalf of
retirement investors against J.P. Morgan Chase & Co. and various other J.P. Morgan
entities over the sale and administration of the JP Morgan Stable Value Fund. Received
preliminary approval for a class wide settlement of $75 million.


                                              5
       Volz, et al. v. Provider Plus, Inc., et al., a Fair Labor Standards Act (“FLSA”) collective
action involving 45 collective action members. The confidential settlement agreement
was approved by Judge Mummert.

       Nevarez v. Forty Niners Football Company, a certified class action, on behalf of nearly
5,000 class members with mobility disabilities who were denied equal access to Levi’s
Stadium in violation of the Americans with Disabilities Act.

        Baricuarto, et al. v. Industrial Personnell and Management Services, Inc. et al., a human
trafficking case that required extensive travel and litigation in the Philippines, and
resulted in a multi-million dollar settlement.

       In re Pacific Fertility Center Litigation, a putative class action on behalf of nearly
1,000 people whose embryos were compromised in a freezer tank at a fertility center.

      Amador v. California Culinary Academy, representing a certified class of former
students of for-profit school California Culinary Academy regarding class members’
student loans.

       Bilewicz v. FMR LLC, a case brought on behalf of current and former employees
of Fidelity Investments, alleging that Fidelity violated ERISA by offering exclusively
high-fee Fidelity mutual fund products in its retirement plan and by repeatedly adding
funds to the plan with little or no track record. Plaintiffs further alleged that the Fidelity
plan's fees are very high for a multi- billion dollar plan, and Fidelity has failed to follow
sound fiduciary practices for multi-billion dollar plans. This case was successfully
settled, and PWCK was approved as co-class counsel in that action.

        Carver, et al. v. Foresight Energy LP, et al., WARN Act litigation brought on behalf
of a class of former coal miners. PWCK secured the first reported decision, a significant
legal victory, regarding the WARN Act’s “natural disaster” exception. 2016 WL 3812376
(Opinion entered July 12, 2016). After the defendants’ motion to dismiss was denied, the
parties reached a proposed class-wide settlement of $550,000 for a class of 75 employees.

      Volz v. Tricorp management Company, et al., a FLSA collective in class action where
PRW Legal attorney was appointed class counsel. Settled for $350,000, for bartenders,
servers, hosts, and other tipped employees of the largest T.G.I. Friday’s franchisee in the
Midwest.

       Hanson v. Berthel Fisher & Company Financial Services, Inc., et al., a securities class
action filed on behalf of investors in a real estate investment program that raised
approximately $26 million from the investing public. Claims were predicated upon the role
played by Berthel Fisher, the managing broker-dealer of the program that allegedly organized
and oversaw the securities offering by the Program while aware of misrepresentations and


                                                6
omissions in the Program’s offering documents.

       Booth et al. v. Strategic Realty Trust, Inc., et al., a securities class action where
plaintiffs contended that throughout the offering period, the Strategic Realty Trust
offering materials contained materially inaccurate and incomplete statements about the
company’s investment strategy, internal controls, and governance mechanisms.
Plaintiffs alleged that their investments lost value as a result of defendants’ acts and
omissions.

       Thieriot v. Celtic Ins. Co., a certified class action where settlement was approved on
behalf of a class of people who were overcharged by a health insurer in violation of state
law.


       PWCK currently serves as counsel for plaintiffs in numerous other class and mass
actions, including:

       In re: FedLoan Student Loan Servicing Litigation, 2:18-md-02883 (E.D. Penn.)
consolidated multi-district litigation involving one of the nation’s largest student loan
servicers. Attorney Brandon Wise was appointed to the Plaintiffs’ Executive Committee.

      In re: Dicamba Herbicides Litigation, 1:18-md-02820-SNLJ (E.D. Mo), consolidated
multi-district litigation involving the alleged unlawful release of a genetically modified
seed and herbicide system.

       Albers, et al. v. Delloite & Touche LLP, et al., a mass securities action where PWCK
represents over 100 investors with claims exceeding $100 million in action alleging
violations of state securities laws.

       Yao-Yi Liu et al. v. Wilmington Trust Company, a class action lawsuit on behalf of
investors of a fraudulent scheme against Wilmington Trust alleging that Wilmington
Trust breached its duties as an escrow agent and aided the perpetrators of the scheme.

       In re Platinum and Palladium Antitrust Litigation, a case involving claims against
BASF Metals, Goldman Sachs, HSBC, and Standard Bank. Plaintiffs allege that
Defendants were involved in an unlawful price-setting process of platinum and
palladium in violation of the Sherman Act.

       Fouts v. Bank of Nova Scotia, New York Agency et al., a class action filed on behalf of
holders of debt with interest rates linked to the US Treasuries auction rates, alleging
violations of the federal antitrust and commodities laws arising from manipulation of
the prices of Treasury securities and related financial instruments through collusion by
the primary dealers of U.S. Treasury Department securities.




                                              7
        In re Fidelity ERISA Float Litigation, a case involving claims brought by
participants in various ERISA plans administered by Fidelity, on behalf of those plans,
alleging that Fidelity violated ERISA by improperly using “float” income received as
interest on plan assets to pay itself fees and failing to crediting the amount of that float
income to the plans or their participants.

       American Chemicals & Equipment Inc. 401(K) Retirement Plan v. Principal
Management Corporation, et al., a case involving claims brought by ACE 401(k) Plan, on
behalf of the shareholders of six mutual funds, against the investment advisors for those
funds. Plaintiff alleges that the defendants breached their statutory fiduciary duty under
Section 36(b) of the Investment Company Act of 1940 (“ICA”), 15 U.S.C. § 80a-35(b), by
charging unfair and excessive fees for their advisory services and retaining excess profits
derived from economies of scale.

       Jennifer Roth v. Life Time Fitness, Inc., a class action lawsuit filed on behalf of fitness
instructors seeking unpaid wages for work that was required by Defendants. Plaintiff
alleges that fitness instructors were not compensated for the work they performed
before and after fitness classes.

       Carol Prock v. Thompson National Properties, LLC, et al., a securities class action filed
on behalf of investors in the TNP 6700 Santa Monica Boulevard, a real estate investment
program that raised approximately $17 million from the investing public. Claims are
predicated upon alleged material misrepresentations and omissions in the program’s
offering documents by its sponsor and officers and directors of the sponsor.

      In re Dental Supplies Antitrust Litigation, a class action lawsuit filed on behalf of
dental practices, orthodontic practices, and dental laboratories alleging that the
country’s three largest distributors of dental supplies and equipment agreed not to
compete on price and caused injury to plaintiffs in the form of artificially inflated prices.

        Matthew Fero et al. v. Excellus Health Plan Inc., a class action lawsuit filed on behalf
of plaintiffs whose personal information was compromised as a result of a data breach
that is alleged to have gone undetected for a 600-day period.




                                                8
EXHIBIT A3
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                    For Court Use Only
         STATE OF ILLINOIS,
          CIRCUIT COURT
                                                              SUMMONS
   Sangamon                COUNTY

  Instructions
Enter above the
county name where
the case was filed.        Brittany Ferguson
Enter your name as         Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the names of all
people you are suing as    v.
Defendants/
Respondents.
Enter the Case             Tarte Cosmetics, Inc.                                                   2021L000101
Number given by the        Defendant / Respondent (First, middle, last name)                        Case Number
Circuit Clerk.


In 1, if your lawsuit is    1.    Information about the lawsuit:
for money, enter the
                                  Amount claimed:    $ 50,000.00
amount of money you
seek from the
Defendant/                  2.    Contact information for the Plaintiff/Petitioner:
Respondent.                       Name (First, Middle, Last): Brandon M. Wise, Attorney
In 2, enter your                  Street Address, Apt #: 818 Lafayette Ave., Floor 2
contact information.
                                  City, State, ZIP: St. Louis, MO 63104
If more than 1 person
is bringing this                  Telephone: (314) 833-4825
lawsuit, attach an                F See attached for additional Plaintiff/Petitioner contact information
Additional
Plaintiff/Petitioner
Contact Information         3.    Contact information for the Defendant/Respondent:
form.                             Name (First, Middle, Last): Tarte Cosmetics, Inc. - Serve: CT Corporation Service
In 3, enter the name of           Street Address, Apt #: 208 S. LaSalle Street, Suite 814
the person you are
                                  City, State, ZIP: Chicago, IL 60604
suing and their
address.                          Telephone:
If more than 1 person is          F See attached for additional Defendant/Respondent contact information
being sued, attach an
Additional
Defendant/Respondent
Contact Information
form.




                                     You have been sued.
                                     Follow the instructions on the next page on how to appear/answer.
                                          x    If you do not appear/answer the court may decide the case without hearing from you and
                                               enter a judgment against you for what the plantiff/petitioner is asking.
Important Information for the
person receiving this form:               x    Your written appearance/answer must be filed on time and in the proper form.
                                          x   Forms for a written appearance/answer are available here:
                                              http://www.illinoiscourts.gov/forms/approved/default.asp
                                     If you cannot afford to pay the fee for filing your appearance/answer, ask the circuit clerk for an
                                     application for waiver of court fees.
                                     You should read all of the documents attached.




SU-S 1503.1                                                      Page 1 of 4                                                        (09/18)
                                                                                                        2021L000101
                                                      Enter the Case Number given by the Circuit Clerk:_________________________________

In 4, the Circuit Clerk   4.    Instructions for person receiving this form (Defendant/Respondent):
will give you the court
                                To respond to this Summons you must:
date or appearance
date, check any boxes           F Go to court:
that apply, and include              On this date:                        at this time:             F a.m. F p.m.
the address of the
court building and                   Address:                                           Court Room:
room where the                       City, State, ZIP:
Defendant/
Respondent must file
                                F     File a written Appearance and Answer/Response with the court:
their response.
                                      On or before this date:              at this time:                              F a.m. F p.m.
                                      Address:
                                      City, State, ZIP:

                                F     File a written Appearance and Answer/Response with the court within 30 days from
                                      the day you receive this Summons (listed below as the “Date of Service”).
                                      On this date:                          at this time:                F a.m. F p.m.
                                      Address: Sangamon County Courthouse, 200 S. 9th St., #405
                                      City, State, ZIP: Springfield, IL 62701

                                                     6/25/2021
          STOP!           Witness this Date:                                                                                  Sea
                                                                                                                              Se
                                                                                                                              Seal
                                                                                                                                all o
                                                                                                                                    off Co
                                                                                                                                        C
                                                                                                                                        Court
                                                                                                                                         ourt
The Circuit Clerk will
fill in this section.
                          Clerk of the Court:




        STOP!             This Summons must be served within 30 days of its date, listed above.
The officer or process
server will fill in the
Date of Service.
                          Date of Service:
                                                (Date to be entered by an officer or process server on the copy of this Summons left
                                                with the Defendant/Respondent or other person.)



                          To serve this Summons, you must hire the sheriff (or a private process server outside of Cook County) to
                          deliver it and your Complaint/Petition to the Defendant/Respondent. If the sheriff (or private process
                          server outside of Cook County) tries but can’t serve the Summons, fill out another summons and repeat this
 Plaintiff/Petitioner:    process..




                          E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                          create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
       Attention:
                          to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit
                          http://www.illinoiscourts.gov/faq/gethelp.asp. or talk with your local circuit clerk's office.




SU-S 1503.1                                                    Page 2 of 4                                                           (09/18)
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                        For Court Use Only
         STATE OF ILLINOIS,
          CIRCUIT COURT                           AFFIDAVIT OF SERVICE OF
                                                       SUMMONS AND
   Sangamon                COUNTY                   COMPLAINT/PETITION

    Instructions
Enter above the
county name where
the case was filed.       Brittany Ferguson
Enter your name as         Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the name of the
person you are suing as    v.
Defendant/Respondent.
Enter the Case            Tarte Cosmetics, Inc.                                                        2021L000101
Number given by the        Defendant / Respondent (First, middle, last name)                            Case Number
Circuit Clerk.


                           **Stop. Do not complete the form. The sheriff will fill in the form.**

DO NOT complete            My name is                                                                          and I swear under oath
this section. The                             First, Middle, Last
sheriff will complete
it.
                           that I served the Summons and Complaint/Petition on the Defendant/Respondent

                                                                                                    as follows:
                           First, Middle, Last

                                 F     Personally on the Defendant/Respondent:
                                       Male: F        Female: F Approx. Age:                               Hair Color:
                                       Height:            Weight:
                                       On this date:                                   at this time:                     F a.m. F p.m.
                                       Address:
                                       City, State, ZIP:

                                 F     At the Defendant/Respondent’s home:
                                       On this date:                       at this time:                                 F a.m. F p.m.
                                       Address:
                                       City, State, ZIP:
                                       And left it with:
                                                             First, Middle, Last
                                       Male: F       Female: F          Approx. Age:
                                       and by sending a copy to this defendant in a postage-paid, sealed envelope to the
                                       above address on                       , 20            .

                                 F     On the Corporation’s agent,
                                                                              First, Middle, Last
                                       On this date:                                   at this time:                     F a.m. F p.m.
                                       Address:
                                       City, State, ZIP:




SU-S 1503.1                                                         Page 3 of 4                                                    (09/18)
                                                                                    2021L000101
                                   Enter the Case Number given by the Circuit Clerk:_________________________________

DO NOT complete
.
                      By:
this section. The
sheriff, or private
process server will
complete it.          Signature                               FEES
                                                              By certified/registered        $
                                                              Service and Return             $
                      Print Name                              Miles:                         $
                                                              Total     $




SU-S 1503.1                                Page 4 of 4                                                        (09/18)
EXHIBIT A4
              EFILED
  7/6/2021 12:47 PM
      Paul Palazzolo
   7th Judicial Circuit
Sangamon County, IL
       2021L 000101
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                    For Court Use Only
         STATE OF ILLINOIS,
          CIRCUIT COURT
                                                              SUMMONS
   Sangamon                COUNTY

  Instructions
Enter above the
county name where
the case was filed.        Brittany Ferguson
Enter your name as         Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the names of all
people you are suing as    v.
Defendants/
Respondents.
Enter the Case             Tarte Cosmetics, Inc.                                                   2021L000101
Number given by the        Defendant / Respondent (First, middle, last name)                        Case Number
Circuit Clerk.


In 1, if your lawsuit is    1.    Information about the lawsuit:
for money, enter the
                                  Amount claimed:    $ 50,000.00
amount of money you
seek from the
Defendant/                  2.    Contact information for the Plaintiff/Petitioner:
Respondent.                       Name (First, Middle, Last): Brandon M. Wise, Attorney
In 2, enter your                  Street Address, Apt #: 818 Lafayette Ave., Floor 2
contact information.
                                  City, State, ZIP: St. Louis, MO 63104
If more than 1 person
is bringing this                  Telephone: (314) 833-4825
lawsuit, attach an                F See attached for additional Plaintiff/Petitioner contact information
Additional
Plaintiff/Petitioner
Contact Information         3.    Contact information for the Defendant/Respondent:
form.                             Name (First, Middle, Last): Tarte Cosmetics, Inc. - Serve: CT Corporation Service
In 3, enter the name of           Street Address, Apt #: 208 S. LaSalle Street, Suite 814
the person you are
                                  City, State, ZIP: Chicago, IL 60604
suing and their
address.                          Telephone:
If more than 1 person is          F See attached for additional Defendant/Respondent contact information
being sued, attach an
Additional
Defendant/Respondent
Contact Information
form.




                                     You have been sued.
                                     Follow the instructions on the next page on how to appear/answer.
                                          x    If you do not appear/answer the court may decide the case without hearing from you and
                                               enter a judgment against you for what the plantiff/petitioner is asking.
Important Information for the
person receiving this form:               x    Your written appearance/answer must be filed on time and in the proper form.
                                          x   Forms for a written appearance/answer are available here:
                                              http://www.illinoiscourts.gov/forms/approved/default.asp
                                     If you cannot afford to pay the fee for filing your appearance/answer, ask the circuit clerk for an
                                     application for waiver of court fees.
                                     You should read all of the documents attached.




SU-S 1503.1                                                      Page 1 of 4                                                        (09/18)
                                                                                                        2021L000101
                                                      Enter the Case Number given by the Circuit Clerk:_________________________________

In 4, the Circuit Clerk   4.    Instructions for person receiving this form (Defendant/Respondent):
will give you the court
                                To respond to this Summons you must:
date or appearance
date, check any boxes           F Go to court:
that apply, and include              On this date:                        at this time:             F a.m. F p.m.
the address of the
court building and                   Address:                                           Court Room:
room where the                       City, State, ZIP:
Defendant/
Respondent must file
                                F     File a written Appearance and Answer/Response with the court:
their response.
                                      On or before this date:              at this time:                              F a.m. F p.m.
                                      Address:
                                      City, State, ZIP:

                                F     File a written Appearance and Answer/Response with the court within 30 days from
                                      the day you receive this Summons (listed below as the “Date of Service”).
                                      On this date:                          at this time:                F a.m. F p.m.
                                      Address: Sangamon County Courthouse, 200 S. 9th St., #405
                                      City, State, ZIP: Springfield, IL 62701

                                                     6/25/2021
          STOP!           Witness this Date:                                                                                  Sea
                                                                                                                              Se
                                                                                                                              Seal
                                                                                                                                all o
                                                                                                                                    off Co
                                                                                                                                        C
                                                                                                                                        Court
                                                                                                                                         ourt
The Circuit Clerk will
fill in this section.
                          Clerk of the Court:




        STOP!             This Summons must be served within 30 days of its date, listed above.
The officer or process
server will fill in the
Date of Service.
                          Date of Service:
                                                (Date to be entered by an officer or process server on the copy of this Summons left
                                                with the Defendant/Respondent or other person.)



                          To serve this Summons, you must hire the sheriff (or a private process server outside of Cook County) to
                          deliver it and your Complaint/Petition to the Defendant/Respondent. If the sheriff (or private process
                          server outside of Cook County) tries but can’t serve the Summons, fill out another summons and repeat this
 Plaintiff/Petitioner:    process..




                          E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                          create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
       Attention:
                          to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit
                          http://www.illinoiscourts.gov/faq/gethelp.asp. or talk with your local circuit clerk's office.




SU-S 1503.1                                                    Page 2 of 4                                                           (09/18)
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                        For Court Use Only
         STATE OF ILLINOIS,
          CIRCUIT COURT                           AFFIDAVIT OF SERVICE OF
                                                       SUMMONS AND
   Sangamon                COUNTY                   COMPLAINT/PETITION

    Instructions
Enter above the
county name where
the case was filed.       Brittany Ferguson
Enter your name as         Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the name of the
person you are suing as    v.
Defendant/Respondent.
Enter the Case            Tarte Cosmetics, Inc.                                                        2021L000101
Number given by the        Defendant / Respondent (First, middle, last name)                            Case Number
Circuit Clerk.


                           **Stop. Do not complete the form. The sheriff will fill in the form.**

DO NOT complete            My name is                                                                          and I swear under oath
this section. The                             First, Middle, Last
sheriff will complete
it.
                           that I served the Summons and Complaint/Petition on the Defendant/Respondent

                                                                                                    as follows:
                           First, Middle, Last

                                 F     Personally on the Defendant/Respondent:
                                       Male: F        Female: F Approx. Age:                               Hair Color:
                                       Height:            Weight:
                                       On this date:                                   at this time:                     F a.m. F p.m.
                                       Address:
                                       City, State, ZIP:

                                 F     At the Defendant/Respondent’s home:
                                       On this date:                       at this time:                                 F a.m. F p.m.
                                       Address:
                                       City, State, ZIP:
                                       And left it with:
                                                             First, Middle, Last
                                       Male: F       Female: F          Approx. Age:
                                       and by sending a copy to this defendant in a postage-paid, sealed envelope to the
                                       above address on                       , 20            .

                                 F     On the Corporation’s agent,
                                                                              First, Middle, Last
                                       On this date:                                   at this time:                     F a.m. F p.m.
                                       Address:
                                       City, State, ZIP:




SU-S 1503.1                                                         Page 3 of 4                                                    (09/18)
                                                                                    2021L000101
                                   Enter the Case Number given by the Circuit Clerk:_________________________________

DO NOT complete
.
                      By:
this section. The
sheriff, or private
process server will
complete it.          Signature                               FEES
                                                              By certified/registered        $
                                                              Service and Return             $
                      Print Name                              Miles:                         $
                                                              Total     $




SU-S 1503.1                                Page 4 of 4                                                        (09/18)
EXHIBIT A5
                                                                                                         EFILED
                                                                                            7/28/2021 11:13 AM
                                                                                                 Paul Palazzolo
                                                                                              7th Judicial Circuit
                                                                                           Sangamon County, IL
                    IN THE CIRCUIT COURT OF SANGAMON COUNTY                                       2021L 000101
                                 STATE OF ILLINOIS


 BRITTANY FERGUSON, individually and
 on behalf of all others similarly situated,

                                     Plaintiff,         Case No.: 2021L000101
 vs.

 TARTE COSMETICS, INC.,

                                   Defendant.


                                 NOTICE OF APPEARANCE

        Kindly enter the appearance of Andrew H. Schrag of the law firm Blank Rome LLP on

behalf of Defendant Tarte, Inc. (improperly named as “Tarte Cosmetics, Inc.” in Plaintiff’s

Complaint).

                                                    Respectfully submitted,

 DATED: July 30, 2021                               BLANK ROME LLP

                                                    s/ Andrew Schrag
                                                    Andrew Schrag, Esq., Ill.
                                                    Bar No. 6306943
                                                    444 W. Lake Street, Suite 1650
                                                    Chicago, IL 60606
                                                    Tel.: (312) 776-2521
                                                    Fax: (312) 264-2461
                                                    Email: ASchrag@BlankRome.com

                                                    Attorneys for Defendant, Tarte, Inc.




126457566
                                 CERTIFICATE OF SERVICE

       I, Andrew Schrag, Esquire, hereby certify that, on July 30, 2021, I electronically filed the

foregoing Notice of Appearance on behalf of Defendant Tarte, Inc. with the Court via the ECF

System, upon all counsel of record registered with the ECF system.

                                                     BLANK ROME LLP


                                                     s/ Andrew Schrag
                                                     Andrew Schrag, Esq.




                                                2
126457566
EXHIBIT B
                ,0Zj9uS?9Z_u 0u>0dlZ9uSRuGd_un92_Gd9uEefW`g/[h75TaO8iH3b 4UPu dF9u -92_Gd9

dF0du0LLSncu lc9Zcu dSu mG]jl0MMpudZpuSRu 59Zj0GRu,0]j9uXZS6l5dcudSuc99uFSnudF9punGLMuLSSKunGdFudF9u

5ScQ9dG5uXZS6l5du0XXLG96udF9u,Zqu(Ru"90dlZ9 u

                ,F9u,Zpu(Ru"90dlZ9uSRudF9u-92cGd9un9RduMGm9uGRuSZu0ZSlR6u&lMpu

               0c96uSRuQpuZ90cSR02L9uZ9mG9nuS;uGR<VZQ0dGSRuS2d0GR96udSu60d9uBSQu,0Zd9cudFGZ6t

X0Zkpu0R0LpdG5cu0R6ud95FRSLSDpuXZSmG69ZcuZ9D0Z6GRDudFGcu0cX95duS;udF9u-92cGd9u0cun9MLu0cu,0Zk9cu

2lcGR9ccu Z95SZ6cu Gdu Gcu Qpu 29LG9;udF0du dF9Z9u n9Z9u0duM90cdu u lRGYl9umGcGdSZcu nFSu  LGm96uGRu

%LLGRSGcu0R6uulc96udF9u,0Zj9u,]p (Ru"90dlZ9u29dn99Ru&lLpuunF9RudF9u>0dlZ9un0cu@ZcduQ16:u

0m0GM02L9u0R6u&lR9uuudF9u60d9udF9u+d0d9u SlZdu5dGSRun0cu<IL96u9GdF9ZudFZSlDFudF9uGRd9^0Lu

50Q9Z0uSRudF9GZu5SQXld9ZQS2GM9u69mG59uSZu2pulXMS06GRDu0ucd0dG5uXFSdSuS;udF9GZu5FSScGRDuSRunFG5Fu

dSuc99udF9uXZS6l5du0XXLG96u,FGcu50L5lL0dGSRuGcu20c96uSRudF9uRlQ29ZuS;ulRGYl9u#)u#Rd9^9du)ZSdS5SMu

066Z9cc9cudF0du0559cc96udF9u-92cGd9u0R6ulc96udF9u,]p (Ru"90dlZ9uGRudF9uQ0RR9Zu69c5ZG296u02Sm9 u

$;udF9uc0Q9ulc9Zu0559cc96udF9u-92cGd9uCSQu0uX9ZcSR0Lu5SQXld9Zu0R6udF9Ru0D0GRuc9X0Z0d9Lpu0559cc96u

dF9u -92cGd9u CSQu 0u QS2GM9u 69mG59 u FSn9m9Z u ,0Zj9cu cpcd9Qu nSlL6u 50d0NSDu cl5Fu 05dGmGdpu 0cu

5SQGRDuCSQudnSulRGYl9u#)u066Z9cc9cu ,F9u_0Q9uGcu0McSudZl9uG;udF9ulc9ZuldGLGs96udF9uc0Q9u69mG59u

dSu 0559ccu dF9u -92cGd9u nGdFu 0u 6G<=9Z9Rdu n92u 2ZSnc9Zu SZu 5L90Z96u dF9GZu $Rd9^9du 5SSKG9cu

29dn99Ru mGcGdcu dSudF9u-92cGd9u *9D0Z6L9ccu S;udF9u AZ9DSGRDu LGQGd0dGSRcu Qpu Z9mG9nu S;u,0Zk9cu

Z95SZ6cu M906cu Q9u dSu Z90cSR02Mpu 5SR5Ll69u dF0du dF9Z9u n9Z9u 0du L90cdu u lRGYl9u mGcGdSZcu 

GR6GmG6l0Mcu<\SQu#MLGRSGcunFSulc96udF9u,Zp (Ru"90dlZ9uGRudF9uQ0RR9Zu69c5ZG296u02Sm9 u

        #u695M0Z9ulR69ZudF9uX9R0MdpuS;uX9ZJlZrudF0dudF9u<VZ9DSGRDuGcudZl9u0R6u5SZZ95d u

        !o95ld96uGRu'9nu.SZKu'9nu.SZKuSRu&lLpuuu




                                                      
